

Exhibit 10.24
WEBSITE SECURITY AGREEMENT AND POWER OF ATTORNEY
 
This WEBSITE SECURITY AGREEMENT AND POWER OF ATTORNEY (this “Agreement”) is
dated as of June 20, 2008, among SPORT CHALET, INC., a Delaware corporation
(“Grantor”), and BANK OF AMERICA, N.A., a national banking association, as
administrative agent for the Lenders (“Agent”) in connection with the Loan
Agreement described below.
 
R E C I T A L S:
 
WHEREAS, Grantor is indebted to Agent and Secured Parties pursuant to that
certain Loan and Security Agreement dated as of even date herewith (as amended,
restated, or otherwise modified from time to time, the “Loan Agreement”); and
 
WHEREAS, the parties wish to provide for the terms and conditions upon which the
Obligations shall be secured by the Website Collateral (as defined below); and
 
WHEREAS, this Agreement is made to secure the Secured Obligations (defined
below) and in consideration of advances, credit or other financial
accommodations now or hereafter being afforded to Grantor by Agent and Secured
Parties;
 
NOW, THEREFORE, for valuable consideration hereby acknowledged, the parties
agree as follows:
 
DEFINITIONS; RULES OF CONSTRUCTION
 
1.1. Definitions. Initially capitalized terms used but not defined herein have
the respective meanings set forth in the Loan Agreement. As used herein, the
following terms have the meanings set forth below:
 
Secured Obligations: all “Obligations” (as defined in the Loan Agreement).
 
Websites: (a) all internet domain names, domain name registrations, NIC handles,
IP addresses, domains, and any contract rights pertaining to any of the
foregoing; and (b) all registrations, continuations, and extensions thereof.
 
1.2. Certain Matters of Construction. The terms “herein”, “hereof”, “hereunder”
and other words of similar import refer to this Agreement as a whole and not to
any particular section, paragraph or subdivision. Any pronoun used shall be
deemed to cover all genders. The terms “including” and “include” shall mean
“including, without limitation” and, for purposes of each Loan Document, the
parties agree that the rule of ejusdem generis shall not be applicable to limit
any provision. Section titles appear as a matter of convenience only and shall
not affect the interpretation hereof. All references to (a) laws or statutes
include all related rules, regulations, interpretations, amendments and
successor provisions; (b) any document, instrument or agreement include any
amendments, waivers and other modifications, extensions or renewals (to the
extent permitted hereby); (c) any section mean, unless the context otherwise
requires, a section of this Agreement; (d) any exhibits or schedules mean,
unless the context otherwise requires, exhibits and schedules attached hereto,
which are hereby incorporated by reference; (e) any Person include successors
and assigns; or (f) unless otherwise specified herein, discretion of Agent means
the sole and absolute discretion of Agent. Grantor shall have the burden of
establishing any alleged negligence, misconduct or lack of good faith by Agent
or any other Secured Party hereunder. No provision hereof shall be construed
against any party by reason of such party having, or being deemed to have,
drafted the provision.
 
1

--------------------------------------------------------------------------------


 
SECTION 2. WEBSITE COLLATERAL
 
2.1. Grant of Security Interest in Website Collateral. Grantor hereby grants to
Agent, for the benefit of Secured Parties, a continuing first priority security
interest in all of Grantor’s right, title and interest in, to and under the
following, whether presently existing or hereafter created or acquired
(collectively, the “Website Collateral”):
 
all of its Websites including those referred to on Schedule I hereto; and
 
all products and proceeds of the foregoing, including any claim by Grantor
against third parties for past, present or future (i) infringement or dilution
of any Website or (ii) injury to the goodwill associated with any Website.
 
2.2. Loan and Security Agreement. The security interests granted pursuant to
this Agreement are granted in conjunction with the security interests granted to
Agent, for the benefit of Secured Parties, pursuant to the Loan Agreement and
any security agreement delivered in connection therewith. Grantor hereby
acknowledges and affirms that the rights, remedies and obligations of Agent with
respect to the security interest in the Website Collateral made and granted
hereby are more fully set forth in the Loan Agreement and any security agreement
delivered in connection therewith, the terms and provisions of which are
incorporated by reference herein as if fully set forth herein.
 
2.3. Authorization to Supplement. If Grantor has or obtains rights to any
Websites not listed on Schedule I, the provisions of this Agreement shall
automatically apply thereto. Grantor shall give prompt notice in writing to
Agent with respect to any such additional Websites. Without limiting Grantor’s
obligations under this Section 2.3, Grantor hereby authorizes Agent unilaterally
to modify this Agreement by amending Schedule I to include any such additional
Websites. Notwithstanding the foregoing, no failure to so modify this Agreement
or amend Schedule I shall in any way affect, invalidate or detract from Agent’s
continuing security interest in all Website Collateral, whether or not listed on
Schedule I.
 
SECTION 3. POWER OF ATTORNEY
 
3.1. Grant of Power of Attorney. Subject to Section 3.3 below, Grantor hereby
appoints and constitutes Agent its true and lawful attorney, with full power of
substitution, and with full power and authority to perform the following acts on
behalf of Grantor:
 
assigning, selling, licensing or otherwise disposing of all right, title and
interest of Grantor in and to any of the Websites,
 
registering and filing of, or accomplishing any other formality with respect to,
the Websites;
 
evidencing and perfecting Agent’s security interest in the Websites and
recording, registering and filing of, or accomplishing any other formality with
respect to, the foregoing; and
 
executing any and all documents, statements, certificates or other papers and
taking any and all other action necessary or advisable in order to obtain the
purposes described above as Agent may determine in its discretion.
 
2

--------------------------------------------------------------------------------


 
3.2. Irrevocability. This power of attorney is made pursuant to the Loan
Agreement and is subject to the conditions thereof and may not be revoked by
Grantor until the Full Payment of all Obligations.
 
3.3. Exercise of Power of Attorney. Agent may exercise the power of attorney
granted herein upon the occurrence and during the continuation of a “Default” or
“Event of Default” under and as defined in the Loan Agreement. Grantor
acknowledges and agrees that a written statement from Agent that a “Default” or
“Event of Default” exists shall be conclusive proof thereof as to third parties,
including Network Solutions, LLC, relying on this power of attorney. Grantor
hereby releases Network Solutions, LLC and any other third party relying on this
power of attorney from any and all liability as a result of its acting upon
instructions received from Agent which purport to be made pursuant to this power
of attorney, even if such instructions are contrary to any instructions or
demands of Grantor.
 
SECTION 4. MISCELLANEOUS
 
4.1. Miscellaneous. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto, their heirs, executors, administrators,
successors, legal representatives, and assigns. This Agreement may be executed
in any number of counterparts, each of which shall be an original and all of
which, when taken together, shall constitute one agreement and shall be
considered to be a Loan Document. This Agreement, together with the Loan
Agreement and the other Loan Documents, embodies the entire agreement among the
parties with respect to the subject matter hereof and amends and supersedes all
prior agreements and understandings relating to such subject matter. This letter
shall be governed by the laws of the State of California. To the extent not
prohibited by applicable law, each of the parties hereto waives its right to a
trial by jury, if any, in any action to enforce, defend, interpret, or otherwise
concerning this letter. Without limiting the applicability of any other
provision of the Loan Agreement, the terms of Sections 14.13 and 14.14 of the
Loan Agreement are incorporated herein, mutatis mutandis, and shall apply to and
govern this Agreement.
 
[Remainder of Page Intentionally Left Blank]
 
3

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first written above.



 
GRANTOR:
     
SPORT CHALET, INC.,
 
a Delaware corporation
       
By:
/s/ Howard Kaminsky
 
Name:
Howard Kaminsky
 
Title:
Executive Vice President and CFO


 
Signature Page

--------------------------------------------------------------------------------




AGENT:
 
BANK OF AMERICA, N.A, as Agent
   
By:
/s/ Stephen King
Name:
Stephen J. King
Title:
Vice President

 
Signature Page

--------------------------------------------------------------------------------



SCHEDULE I
to
WEBSITE SECURITY AGREEMENT AND POWER OF ATTORNEY
 
INTERNET DOMAIN NAME REGISTRATIONS


DOMAIN NAME
 
DOMAIN NAME
REGISTRATION DATE
 
DOMAIN NAME
EXPIRATION DATE 
Sportchalet.com
 
December 23, 1995
 
November 17, 2015

 
Schedule I

--------------------------------------------------------------------------------

